Citation Nr: 1645239	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  11-17 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II as a result of exposure to herbicides.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 15, 2010 and in excess of 50 percent from April 1, 2010 to July 20, 2011.  (Note: An evaluation of 100 percent was assigned from February 15, 2010 to April 1, 2010 and from July 21, 2011).


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from February 1965 to May 1969, during the Vietnam Era.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.

The Veteran changed his representative from the Disabled American Veteran (DAV) to a private attorney, Jan D. Dils, in January 2016.  

The attorney waived RO review of newly submitted evidence in August 2016.  She also waived the right to a hearing.


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence shows that the Veteran was exposed to herbicides while serving aboard the USS James E. Kyes on active duty.

2.  The Veteran's diabetes mellitus, type II is presumed to have been incurred during active service.

3.  On August 29, 2016, prior to the promulgation of a decision in the appeal for an increased rating for posttraumatic stress disorder (PTSD), VA received notification from the Veteran that he was withdrawing his appeal as to this issue.





CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II as secondary to herbicide exposure was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria are met for withdrawal of an appeal as to the issue of entitlement to an increased rating for PTSD.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

II. Pertinent Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303 (a) (2015).

Service connection may also be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The law and applicable regulatory provisions pertaining to Agent Orange exposure provide that a "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307 (a)(6)(i).

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Diabetes mellitus, type II is a disease deemed associated with herbicide exposure, under VA law.  See 38 C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116 (f).  However, the provisions of 38 C.F.R. § 3.307 (a)(6) must be met and the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) must be satisfied.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service with certain exceptions not applicable to this claim.  38 C.F.R. § 3.307 (a)(6)(ii).

III. Merits of the Claim

Hickson element (1), current disability, has been met.  The medical evidence shows current diagnosis of diabetes mellitus, type II.

With respect to Hickson element (2), the matter of in-service injury, the claimed injury is exposure to herbicides.  The Veteran alleges that he was exposed to herbicides while aboard the USS James E. Kyes while on active duty.

In September 2011, DPRIS (Defense Personnel Records Information System) confirmed that the USS James E. Kyes was in the official waters of the Republic of Vietnam from July 29, 1965 to August 17, 1965; August 27, 1965 to September 19, 1965; September 23, 1965 to September 26, 1965; August 11, 1966 to September 3, 1966; and from September 11, 1966 to October 8, 1966.  Also, the USS James E. Kyes was added to the list of ships associated with herbicide exposure.  According to the list, the "USS James E. Kyes (DD-787) provided naval gunfire support on Song Ca River during October 1967 and Granh Rai Bay during June 1969." (http://www.benefits.va.gov/compensation/claims-postservice-agent orange.asp. last visited October 28, 2016).  

Additionally, the Veteran's service personnel records reflect that he served in the Vietnam Combat Zone from October 24, 1967 to November 11, 1967; December 1, 1967 to December 20, 1967; January 7, 1968 to January 20, 1968; and from February 3, 1968 to February 20, 1968.  The Veteran was also authorized to wear the Republic of Vietnam Campaign Medal for providing direct combat support to the Republic of Vietnam Armed Forces while serving aboard the USS James E. Kyes.

In light of all of this evidence, to specifically include the Veteran's competent and credible lay statements in conjunction with the USS James E. Kyes's considerable time in the Vietnam Combat Zone, the preponderance of competent and credible evidence shows that the Veteran was exposed to herbicides while serving aboard the USS James E. Kyes while on active duty.  Therefore, Hickson element (2), in-service injury, is therefore established.

Turning to Hickson element (3), medical nexus, the disorders granted presumptive service connection under 38 C.F.R. § 3.309(e) for Agent Orange exposure are specified with precision.  The disorder for which service connection is sought must be specified at 38 C.F.R. § 3.309(e) in order to enjoy the presumption of service incurrence thereunder.  In this case, the disabilities specified at 38 C.F.R. § 3.309(e) do include the Veteran's diagnosed diabetes mellitus, type II.  Thus, the nexus presumption found in 38 C.F.R. § 3.309(e) is applicable as to this claim.  There is no affirmative evidence to support a conclusion that the Veteran's diabetes mellitus, type II is not related to herbicide exposure.  Accordingly, Hickson element (3) is established on a presumptive basis.

In summary, the Board is of the opinion that the Veteran has met all requirements needed to establish service connection for diabetes mellitus, type II.  The benefit sought on appeal is accordingly allowed.


II. Withdrawal of Appeal as to an Increased Rating for PTSD

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran's attorney submitted a written statement that was received on August 29, 2016, indicating the Veteran's desire to withdrawal his appeal as to the claim for an increased rating for the service-connected PTSD.

As the Veteran has withdrawn his appeal by way of the August 2016 statement, there remains no allegations of errors of fact or law for appellate consideration as to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal and the appeal as to an increased rating for PTSD is dismissed. 



ORDER

Service connection for diabetes mellitus type II as a result of exposure to herbicides is granted.

The appeal regarding the claim of entitlement to an increased rating for PTSD is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


